DETAILED ACTION

Claims 21-48 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2010/0146647 (June 10, 2010), hereafter referred to as Logtenberg et al., in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156, de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901, the V-BASE sequence directory (1997) www2.mrc-lmb.cam.ac.uk , Longo et al. (2008) J. Immunol., Vol. 181, 1299-1306, and Merchant et al. (1998) Nat. Biotech., Vol. 16, 677-681. 
Logtenberg et al. teaches a transgenic mouse in which a single rearranged immunoglobulin light chain variable region sequence (VL) comprising germline sequence is inserted into an endogenous mouse locus (Logtenberg et al., paragraphs 23-34, 59, 61, 65, and 72). In one embodiment, Logtenberg et al. teaches that the insertion of sequence comprising a rearranged germline human VL region sequence, a mouse  kappa intron enhancer sequence, a mouse constant region sequence, and a C-kappa 3’ enhancer sequence modified to prevent somatic hypermutation (Logtenberg et al., paragraphs 27-28, and 65). Logtenberg et al. teaches a specific embodiment where the human variable region gene present in the rearranged VL is VK 1-39 (also referred to as O12) (Logtenberg et al., paragraphs 25 and 37). Logtenberg et al. further teaches to insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus so as to functionally inactivate the endogenous locus in mice containing the rearranged human VL (Logtenberg et al., paragraph 61). Logtenberg et al. also teaches that a light chain comprising the selected rearranged VL region is capable of pairing with multiple rearranged heavy chains (Logtenberg et al., paragraphs 23 and 73). Logtenberg et al. further teaches crossing the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci (Logtenberg et al., paragraphs 64 and 194-195). Finally, Logtenberg et al. teaches methods of immunizing a transgenic mouse comprising a rearranged human kappa light chain and a human VH locus with an antigen, inducing an immune response, identifying a VH sequence that binds to the antigen, using the identified VH sequence to generate antibodies containing the rearranged VL chain and a heavy chain with the identified VH sequence, where the VL, CL, VH, and CH regions are of human origin (Logtenberg et al., paragraphs 43-44, 66, 73, and 194-215). 
Logtenberg et al. differs from the instant invention as claimed by not teaching to insert the an unrearranged human heavy chain transgene into the endogenous mouse heavy chain locus, and further does not specifically teach heavy chain VH gene segments or that the single rearranged light chain Vk/Jk segment is Vk 1-39/Jk-5. Murphy et al. supplements Logtenberg et al. by teaching “knock-in” transgenic mice in which all or part of the endogenous genomic immunoglobulin light chain variable region and/or heavy chain variable region are substituted by homologous recombination for homologous or orthologous human light chain and/or heavy chain genes respectively (Murphy et al., paragraphs 35-36, 38-44, 46-48, 83, 85, 99, and claims 1-4, and 7-10). Murphy et al. further teaches that direct substitution of the mouse light and heavy chain VJ/VDJ regions with human VJ/VDJ regions such that all the sequences necessary for proper transcription, recombination, and/or class switching in the mouse genome remain intact (Murphy et al., paragraph 85). Thus, the transgenic mice taught by Murphy et al. comprise the kappa intronic enhancer and 3’ enhancer. In addition, Murphy et al. teaches that immunization of these transgenic mouse generates antibodies comprising human variable regions and mouse constant regions (Murphy et al., paragraphs 46 and 49). In regards to the light chain, Murphy et al. teaches “knock-in” of the human kappa light chain and/or lambda light chain into the endogenous mouse kappa or lambda light chain variable region respectively (Murphy et al., paragraph 99). Murphy et al. further teaches that the human immunoglobulin knock-in mice can be used in methods of making antibodies comprising immunizing the transgenic knock-in mice with an antigen, isolating antigen specific antibodies, isolating nucleic acids encoding the variables regions of the antibody and operably linking them to human constant region gene sequences (Murphy et al., paragraph 49). Finally, Murphy et al. teaches the ratio of lambda to kappa light chains in the human light chain knockout mouse is 1:20 (Murphy et al., paragraph 88). Mendez et al. further supplements Logtenberg et al. and Murphy et al. by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148). Thus, in view of the teachings of Logtenberg et al. to cross the transgenic mouse which comprises the rearranged human VL region with a transgenic mouse known in the art whose genome comprises a non-rearranged human H chain immunoglobulin loci and to further insert the rearranged human VL region into the endogenous mouse light chain kappa or lambda locus, the teachings of Murphy et al. to replace all or part of the endogenous mouse light chain V/J region with human VJ sequences, and the teachings of Mendez et al. for transgenic mice whose genome comprises an unrearranged human heavy chain transgene with all the V, D, and J  gene segments listed above and which expresses human heavy chains, it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a transgenic mouse according to Logtenberg et al. wherein the rearranged VJ sequence replaces all the endogenous mouse light chain VK and/or JK sequences and whose genome further comprises the human heavy chain transgene taught by Mendez et al. with a reasonable expectation of success. Furthermore, in regards to the specific combination of VK1-39 and JK5, while Logtenberg et al. exemplifies the combination of VK1-39 and JK1, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize any of the five well-known human JK gene segments, including JK5, in a rearranged V kappa transgene comprising VK 1-39 as taught by Logtenberg et al. as the use of any 1 of the 5 human JK gene segments would be predicted to function equally well in producing a light chain in a transgenic mouse with a reasonable expectation of success. 
While Logtenberg et al. teaches that the single rearranged VL may include the human VK 1-39 gene segment sequence, Logtenberg et al. does not teach additional human VK gene segments such as VK 3-20, or the combination of VK 3-20 and JK1. In addition, Logtenberg et al. does not specifically teach rearranged germline V-J sequence as set forth in either nucleotides 2362-2686 of SEQ ID NO:1 or 2373-2697 of SEQ ID NO:11. de Wildt et al. supplements Logtenberg et al. by teaching that the sequences of all the germline V and J genes were known and available at the time of filing in the V-BASE sequence directory. In regards to the selection of a human germline rearranged V-J variable region sequence IgKV1-39 or IgKV3-20, de Wildt et al. teaches that Vk 02/12 (also known as Vk1-39) and Vk 3-20 (also known as A27) are two of the most common human V gene segments found in the human antibody repertoire (de Wildt et al., page 896, Figure 1, page 897, and the V-BASE Sequence Directory entries for VK1-39 (02/012) and VK3-20 (A27)). De Wildt et al. further shows that the VK1-39 and VK3-20 rearranged germline sequences are capable of functionally associating with many different heavy chain variable regions, which can be observed in the resulting IgG population of B cells (de Wildt et al., Figure 1). Thus, based on the high frequency of usage of the Vk1-39 and VK3-20 variable region gene segment in the human antibody repertoire taught by de Wildt et al., it would have been prima facie obvious to the skilled artisan to make a transgenic mouse according to the teachings of Logtenberg et al., in view of Murphy et al., Mendez et al.,  de Wildt et al., and the V-BASE Directory where the rearranged germline variable gene sequence comprises a germline IgkV1-39 gene segment or a germline IgkV3-20 gene segment with a reasonable expectation of success. 
In regards to the specific combination of  germline VK1-39 sequence and germline JK5, or the combination of germline VK3-20 sequence with germline JK1, as noted above, the germline sequences of both VK gene segments and JK1 and JK5 are disclosed in the V- BASE Sequence Directory. It would have been prima facie obvious to the skilled artisan at the time of filing to utilize any of the five well-known human JK germline gene segments disclosed in the V-BASE sequence directory, including JK5 or JK1, in a rearranged V kappa transgene comprising VK 1-39 or VK 3-20 as taught by Logtenberg et al. in view of Murphy et al., Mendez et al., and de Wildt et al., as the use of any 1 of the 5 human JK gene segments would be predicted to function equally well in producing a light chain in a transgenic mouse with a reasonable expectation of success. 
As for the sequence of VK1-39, VK3-20, Jk1, and Jk5, it is noted that the V-BASE Sequence Directory discussed above provides the germline sequence of these gene segments which are identical to the sequences of these segments present in nucleotides 2362 through 2686 of SEQ ID NO:1 or nucleotides 2373 through 2697 of SEQ ID NO:11. As for the sequence at the junction of a rearranged VK1-39 and Jk5 genomic sequence, or for the sequence at the junction of a rearranged VK3-20 and Jk1 genomic sequence,  it is noted that the junction sequence present in nucleotides 2362 through 2686 of SEQ ID NO:1 or nucleotides 2373 through 2697 of SEQ ID NO:11. appears to be a direct fusion of the genomic sequence of VK1-39 and Jk5, or a direct fusion of the genomic sequence of Vk3-20 and Jk1 respectively. Junction sequences comprising a direct fusion of the genomic sequence of VK1-39 and Jk5 and Vk3-20 and Jk1 have been reported in a number of naturally occurring productively rearranged human kappa light chains as evidenced by Longo et al., see for example the database sequence entries taught by Longo et al. on page 1300 for productively rearranged IgK from AICDA deficient human patients (Longo et al., page 1300). For example, database entry EU 788396 has a junction sequence with 100% sequence identity to a direct fusion between VK3-20 and Jk1, and database entries EU 788462, EU 788388, and EU 788437 all have a junction with 100% sequence identity to as direct fusion between VK1-39 and Jk5. As such, based on the teachings and motivation provided by Logtenberg et al. in view of Murphy et al., Mendez et al. and de Wildt et al. to use germline Vk and Jk sequence, sequences which were known in the prior art at the time of filing as evidenced by the VBASE sequence directory, and the teachings of Longo et al. that productively rearranged germline VJ junctions can comprise functional sequence comprising a direct fusion of germline VK and JK sequence, it would have been prima facie obvious to the skilled artisan at the time of filing to use a germline fusion of Vk1-39 and Jk5 where the junction of the V and J sequence comprises a direct fusion of the germline sequence VK-139 and Jk5, or a germline fusion of VK3-20 and Jk1 where the function of the V and J sequences comprises a direct fusion of the germline sequence of VK3-20 and Jk1 in the methods of Logtenberg et al. in view of Murphy et al., Mendez et al., and de Wildt et al. with a reasonable expectation of success that such sequences would be expressed as a functional light chain molecule. 
Finally, in regards to methods of using the mice taught by Logtenberg et al. in view of Murphy et al., and Mendez et al., as noted above , Logtenberg et al. teaches methods of immunizing a transgenic mouse comprising a rearranged human kappa light chain and a human VH locus with an antigen, inducing an immune response, identifying a VH sequence that binds to the antigen, using the identified VH sequence to generate antibodies containing the rearranged VL chain and a heavy chain with the identified VH sequence, where the VL, CL, VH, and CH regions are of human origin. Logtenberg et al., Murphy et al., and Mendez et al., differ from the instant invention as claimed by not teaching to use VL and VH sequences derived from the immunized transgenic mouse as claimed to make a bispecific antibody comprising a single light chain and two different heavy chains specific for different antigens. Merchant et al. supplements Logtenberg et al. by teaching that the therapeutic potential of bispecific antibodies has been hampered by inefficient production methods, and that the use of identical light chains eliminates L chain mispairing problems (Merchant et al., page 677). Merchant et al. also teaches methods of modifying heavy chains to enhance heterodimerization (Merchant et al., page 677). While Merchant et al. teaches to use a phage display library comprising a single L chain and multiple H chains followed by multiple panning steps and phage rescue to identify antibodies which bind a first and second antigen of interest, it would have been prima facie obvious to the skilled artisan at the time of filing to use the immunized transgenic mice taught by Logtenberg et al. as the source of the H chains which bind the first and second antigen as B cells expressing the single rearranged VL and a VH specific for the first or second antigen are easily obtainable from immunized transgenic mice as taught by Logtenberg et al. without multiple panning rounds and phage rescue. Further, since the isolation of heavy chain variable sequences from immunized B cells is routine, as taught by both Logtenberg et al. and Murphy et al., the skilled artisan, using the immunization methods taught by Logtenberg et al., would have a reasonable expectation of success in both obtaining both heavy chain and light chain sequences from B cells derived from one or more transgenic mice taught by Logtenberg et al. in view of Murphy et al. and Mendez et al. which have been immunized with a first and/or second antigen, and in using those sequences in the methods of producing a bispecific antibody taught by Merchant et al. instead of phage derived sequences. 

Claims 21-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '857, in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., Mendez et al. (1997) Nat. Genetics, Vol. 15, 146-156, de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901, the V-BASE sequence directory (1997) www2.mrc-lmb.cam.ac.uk , Longo et al. (2008) J. Immunol., Vol. 181, 1299-1306,and Merchant et al. (1998) Nat. Biotech., Vol. 16, 677-681. 
Lonberg et al. teaches transgenic mice with disrupted endogenous immunoglobulin loci whose genome comprises human unrearranged or rearranged human immunoglobulin heavy and light chain transcripts useful for producing human or humanized antibodies (Lonberg et al., paragraphs 16-17, 25, Figure 33, 196-197, 201, 222, 232-233, and 265). Lonberg et al. further teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region (Lonberg et al., claims 10-20). Lonberg et al. teaches that a preferred embodiment is a transgenic mouse comprising a rearranged light chain transgene and an unrearranged heavy chain transgene (Lonberg et al., paragraph 201). Lonberg et al. further teaches that the rearranged light chain is a kappa light chain (Lonberg et al. paragraphs 481-482). In particular, Lonberg et al. teaches that transgenic mice generated from a transgene construct comprising a rearranged human light chain variable region can be bred with human heavy chain transgenic mice to produce a mouse which expresses a spectrum of antibodies in which the diversity of the primary repertoire is contributed by the unrearranged heavy chain transgene (Lonberg et al., paragraph 482). Lonberg et al. further teaches that, “The advantage of this scheme, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and  isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs” (Lonberg et al., paragraph 482).  
In regards to the unrearranged heavy chain, Lonberg et al. teaches that the unrearranged human heavy chain transgene comprises several human VH, DH, and JH gene segments (see for example Lonberg et al., Figure 25 for the pHC2 transgene). Lonberg et al. also teaches to disrupt one or both of the endogenous mouse light chain or heavy chain regions by disrupting the J region, which results in functional silencing of these loci (Lonberg et al., paragraphs 17, 35, 37,296, and 298). Lonberg et al. also teaches that the transgene comprises a kappa or lambda light chain promoter, either human or mouse, and other regulatory sequences such as a mouse kappa light chain intronic enhancer, a mouse 3' kappa enhancer, and the combination of an intronic enhancer with a 3' enhancer (Lonberg et al., paragraphs 200, 227, 252, 266, 473, 480, and 706). 
While Lonberg et al. clearly teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region, Lonberg et al. does not specifically teach a transgenic mouse comprising a rearranged human light chain transgene which expresses chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region. However, as discussed in detail above, Lonberg et al. does specifically teach that transgenic mice expressing human light chain variable regions can be made using either an unrearranged or rearranged human immunoglobulin light chain transgene. Lonberg et al. further provides specific motivation for using a rearranged rather than an unrearranged light chain transgene by teaching that the advantage of using a rearranged light chain transgene, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and  isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs (Lonberg et al., paragraph 482). Furthermore, at the time of filing, Murphy et al. teaches that mice producing fully human antibodies have reduced affinity to mouse receptors compared which affects B cell maturation and survival and that this can be avoided by producing mice which express chimeric antibodies comprising human variable regions and mouse constant regions (Murphy et al., pages 42-43). According to Murphy et al., the mouse Fc regions in the chimeric antibodies are more specific than human Fc regions in their interactions with Fc receptors and other receptors important for strong and specific immune response, proliferation and maturation of B cells, and affinity maturation of antibodies (Murphy et al., pages 43-44). Murphy et al. further supplements Logtenberg et al. by teaching “knock-in” transgenic mice in which all or part of the endogenous genomic immunoglobulin light chain variable region and/or heavy chain variable region are substituted by homologous recombination for homologous or orthologous human light chain and/or heavy chain genes respectively (Murphy et al., paragraphs 35-36, 38-44, 46-48, 83, 85, 99, and claims 1-4, and 7-10). Murphy et al. teaches that direct substitution of the mouse light and heavy chain VJ/VDJ regions with human VJ/VDJ regions such that all the sequences necessary for proper transcription, recombination, and/or class switching in the mouse genome remain intact (Murphy et al., paragraph 85). Thus, the transgenic mice taught by Murphy et al. comprise the kappa intronic enhancer and 3’ enhancer. In addition, Murphy et al. teaches that immunization of these transgenic mouse generates antibodies comprising human variable regions and mouse constant regions (Murphy et al., paragraphs 46 and 49). In regards to the light chain, Murphy et al. teaches “knock-in” of the human kappa light chain and/or lambda light chain into the endogenous mouse kappa or lambda light chain variable region respectively (Murphy et al., paragraph 99). Murphy et al. further teaches that the human immunoglobulin knock-in mice can be used in methods of making antibodies comprising immunizing the transgenic knock-in mice with an antigen, isolating antigen specific antibodies, isolating nucleic acids encoding the variables regions of the antibody and operably linking them to human constant region gene sequences (Murphy et al., paragraph 49). Mendez et al. further supplements Logtenberg et al. and Murphy et al. by teaching a YAC comprising the human heavy chain V gene segments 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1, all of the human heavy chain D gene segments, which includes D1-7, D1-26, D3-3, D3-10, D3-16, D3-22, D5-5, D5-12, D6-6, D6-13, and D7-27, and all of the human heavy chain J gene segments which can be successfully inserted into a mouse genome and undergo productive rearrangement (Mendez et al., Figure 1a and page 148).
Thus, based on the motivation provided by Lonberg et al. to make a transgenic mouse whose genome comprises a human immunoglobulin light chain transgene and which expresses a chimeric immunoglobulin light chain comprising a human light chain variable region and a mouse light chain constant region, the motivation provided by Lonberg et al. to use a rearranged human immunoglobulin light chain transgene over an unrearranged light chain transgene, the detailed guidance provided by Lonberg et al. for making immunoglobulin light chain transgenes comprising a rearranged human light chain variable region, the motivation to use mouse constant region genes over human constant region genes in transgenic mice taught by Murphy et al. and the teachings of Murphy et al. to replace all or part of the endogenous mouse light chain V/J region with human VJ sequences and all or part of the endogenous mouse heavy chain V/D/J region with human VDJ sequences, and the teachings of Mendez et al. for transgenic mice whose genome comprises an unrearranged human heavy chain transgene with all the V, D, and J  gene segments listed above and which expresses human heavy chains, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic mouse whose endogenous kappa light chain locus comprises a human rearranged kappa light chain variable region sequence operably linked to the endogenous mouse kappa light chain constant region sequence and whose endogenous heavy chain locus comprises a plurality of unrearranged human V, D, and J gene segments operably linked to an endogenous mouse heavy chain constant region gene segments, and which expresses a chimeric light chain comprising a human variable region and a mouse constant region with a reasonable expectation of success. 
While Lonberg et al. does not suggest any specific rearranged human light chain variable region, Lonberg et al. does teach the importance of generating antibody diversity in the disclosed transgenic mice. de Wildt et al. supplements Lonberg et al. by teaching that diversity is generated both by combinatorial rearrangement of different gene segments and the association of different heavy and light chains which generates a primary repertoire, and by somatic mutation and receptor editing which results in the secondary repertoire (de Wildt et a., page 895). Thus, in order to ensure added diversity in the repertoire due to somatic mutation and receptor editing, it would have been prima facie obvious to the skilled artisan at the time of filing to select a germline rearranged human light chain variable region sequence rather than a rearranged sequence that has already undergone somatic hypermutation. In regards to the selection of a human germline rearranged V-J variable region sequence IgKV1-39, de Wildt et al. teaches that Vk 02/12 (also known as Vk1-39) and Vk 3-20 (also known as A27) are two of the most common human V gene segments found in the human antibody repertoire (de Wildt et al., page 896, Figure 1). De Wildt et al. further teaches that the germline sequence of human V region gene segments was known at the time of filing, see for example the V-BASE Sequence Directory (de Wildt et al., page 897). Thus, based on the high frequency of usage of the Vk1-39 and VK3-20 variable region gene segment in the human antibody repertoire taught by de Wildt et al., it would have been prima facie obvious to the skilled artisan to make a transgenic mouse according to the teachings of Lonberg et al., in view of Murphy et al., Mendez et al.,  and de Wildt et al. where the rearranged germline variable gene sequence comprises a germline IgkV1-39 gene segment or a germline IgkV-320 gene segment with a reasonable expectation of success. 
Further, in regards to the specific combination of VK1-39 and JK5 or JK1, or the combination of VK3-20 with JK1 or JK5, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize any of the five well-known human JK gene segments, including JK5 or JK1, in a rearranged V kappa transgene comprising VK 1-39 or VK 3-20 as taught by Lonberg et al. in view of Murphy et al., Mendez et al., and de Wildt et al., as the use of any 1 of the 5 human JK gene segments would be predicted to function equally well in producing a light chain in a transgenic mouse with a reasonable expectation of success.
Regarding the specific sequences of VK1-39, VK3-20, Jk1, and Jk5, the V-BASE Sequence Directory discussed above provides the germline sequence of these gene segments which are identical to the sequences of these segments present in nucleotides 2362 through 2686 of SEQ ID NO:1 or nucleotides 2373 through 2697 of SEQ ID NO:11. As for the sequence at the junction of a rearranged VK1-39 and Jk5 genomic sequence, or for the sequence at the junction of a rearranged VK3-20 and Jk1 genomic sequence,  it is noted that the junction sequence present in nucleotides 2362 through 2686 of SEQ ID NO:1 or nucleotides 2373 through 2697 of SEQ ID NO:11. appears to be a direct fusion of the genomic sequence of VK1-39 and Jk5, or a direct fusion of the genomic sequence of Vk3-20 and Jk1 respectively. Junction sequences comprising a direct fusion of the genomic sequence of VK1-39 and Jk5 and Vk3-20 and Jk1 have been reported in a number of naturally occurring productively rearranged human kappa light chains as evidenced by Longo et al., see for example the database sequence entries taught by Longo et al. on page 1300 for productively rearranged IgK from AICDA deficient human patients (Longo et al., page 1300). For example, database entry EU 788396 has a junction sequence with 100% sequence identity to a direct fusion between VK3-20 and Jk1, and database entries EU 788462, EU 788388, and EU 788437 all have a junction with 100% sequence identity to as direct fusion between VK1-39 and Jk5. As such, based on the teachings and motivation provided by Logtenberg et al. in view of Murphy et al., Mendez et al. and de Wildt et al. to use germline Vk and Jk sequence, sequences which were known in the prior art at the time of filing as evidenced by the VBASE sequence directory, and the teachings of Longo et al. that productively rearranged germline VJ junctions can comprise functional sequence comprising a direct fusion of germline VK and JK sequence, it would have been prima facie obvious to the skilled artisan at the time of filing to use a germline fusion of Vk1-39 and Jk5 where the junction of the V and J sequence comprises a direct fusion of the germline sequence VK-139 and Jk5, or a germline fusion of VK3-20 and Jk1 where the function of the V and J sequences comprises a direct fusion of the germline sequence of VK3-20 and Jk1 in the methods of Logtenberg et al. in view of Murphy et al., Mendez et al., and de Wildt et al. with a reasonable expectation of success that such sequences would be expressed as a functional light chain molecule. 
Finally, in regards to methods of using mice comprising a single rearranged germline human V-J sequence, as noted above,  Murphy et al. teaches methods of immunizing a transgenic mouse comprising human kappa variable region genes and human heavy chain variable region genes with an antigen, inducing an immune response, identifying VL and VH sequences that bind to the antigen, and using the identified VL and VH sequences to generate antibodies where the VL, CL, VH, and CH regions are of human origin. Lonberg et al., Murphy et al., Mendez et al., and de Wildt et al. differ from the instant invention as claimed by not teaching to use VL and VH sequences derived from the immunized transgenic mouse as claimed to make a bispecific antibody comprising a single light chain and two different heavy chains specific for different antigens. Merchant et al. supplements Lonberg et al. and Murphy et al. by teaching that the therapeutic potential of bispecific antibodies has been hampered by inefficient production methods, and that the use of identical light chains eliminates L chain mispairing problems (Merchant et al., page 677). Merchant et al. also teaches methods of modifying heavy chains to enhance heterodimerization (Merchant et al., page 677). While Merchant et al. teaches to use a phage display library comprising a single L chain and multiple H chains followed by multiple panning steps and phage rescue to identify antibodies which bind a first and second antigen of interest, it would have been prima facie obvious to the skilled artisan at the time of filing to use the immunized transgenic mice taught by Lonberg et al. in view of Murphy et al., Mendez et al., and de Wildt et al. as the source of the H chains which bind the first and second antigen as B cells expressing the single rearranged VL and a VH specific for the first or second antigen are easily obtainable from immunized transgenic mice without multiple panning rounds and phage rescue. Further, since the isolation of heavy chain variable sequences from immunized B cells is routine, as taught by both Lonberg et al. and Murphy et al., the skilled artisan, using the immunization methods taught by Murphy et al., would have a reasonable expectation of success in obtaining both heavy chain and light chain sequences from B cells derived from one or more transgenic mice as taught by  Lonberg et al. in view of Murphy et al., Mendez et al. and de Wildt et al. immunized with a first and/or second antigen and in using those sequences in the methods of producing a bispecific antibody taught by Merchant et al. instead of phage derived sequences. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 9,969,814, hereafter referred to as the ‘814 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the ‘814 patent recite methods of making a bispecific antibody which utilize the same method steps as claimed in the instant claims, including dependent claims, with the difference being in the scope of the engineered first and second mice utilized in the methods. The mice as set forth in the methods of the ‘814 claims are narrower in scope than mice set forth in the instant claimed methods. The ‘814 claims are limited to the use of first and second mice, both engineered to comprise an engineered locus at an endogenous immunoglobulin light chain locus in its germline genome, wherein the engineered locus comprises a single rearranged human immunoglobulin light chain V.kappa./J.kappa.  sequence operably linked to a mouse immunoglobulin light chain constant region, wherein the single rearranged human immunoglobulin light chain V.kappa./J.kappa.  sequence is either (i) a human V.kappa.1-39/J.kappa.5 sequence comprising a human V.kappa.1-39 gene segment fused to a human J.kappa.5 gene segment, wherein the sequence that spans the junction between the human V.kappa.1-39 gene segment and the human J.kappa.5 gene segment comprises the sequence set forth in SEQ ID NO: 21 or (ii) a human V.kappa.3-20/J.kappa.1 sequence comprising a human V.kappa.3-20 gene segment fused to a human J.kappa.1 gene segment, wherein the sequence that spans the junction between the human V.kappa.3-20 gene segment and the human J.kappa.1 gene segment comprises the sequence set forth in SEQ ID NO: 27, wherein the first mouse expresses (i) human immunoglobulin light chain variable domains, each of which is derived from the single rearranged human immunoglobulin light chain V.kappa./J.kappa. sequence and (ii) a first plurality of human immunoglobulin heavy chain variable domains. As such, the methods recited in the ‘814 patent claims represent a species of the instant broader methods. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘814 patent claims render the instant claims obvious.

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent 10,143,186, hereafter referred to as the ‘186 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the ‘186 patent recite a product or method of using a product where the product is a transgenic knock-in mouse whose genome comprises an insertion at an endogenous mouse .kappa.  immunoglobulin light chain variable region locus, wherein the insertion includes a rearranged V.kappa./J.kappa. sequence encoding a .kappa.  immunoglobulin light chain variable domain, wherein the rearranged V.kappa./J.kappa.  sequence consists of: a human V.kappa.1-39 gene segment joined to a human J.kappa.5 gene segment as set forth in nucleotides 2362 through 2686 of SEQ ID NO: 1, or a human V.kappa.3-20 gene segment joined to a human J.kappa.1 gene segment as set forth in nucleotides 2373 through 2697 of SEQ ID NO: 1l;  wherein the rearranged V.kappa./J.kappa.  sequence is operably linked to the endogenous mouse .kappa.  constant region;  and (b) an insertion at an endogenous mouse immunoglobulin heavy chain variable region locus of a plurality of human immunoglobulin heavy chain variable region gene segments, wherein the human immunoglobulin heavy chain variable region gene segments are operably linked to an endogenous mouse immunoglobulin heavy chain constant region, and the human immunoglobulin heavy chain variable region gene segments are capable of rearranging and forming a rearranged human/mouse chimeric immunoglobulin heavy chain gene. Claim 13 of the ‘186 patent further recites a method of using this transgenic mouse to generate a bispecific antibody which includes the same steps of immunization and isolation as claimed. Other dependent claims of the ‘186 patent further recite methods for generating fully human light and heavy chains from said immunized mice, and/or further limit the unrearranged human heavy chain transgene comprising multiple human heavy chain V gene segments to one comprising the human VH 1-2, 1-8, 1-24, 2-5, 3-7, 3-9, 3-11, 3-13, 3-15, 3-20, 3-23, 3-30, 3-33, 3-48, 4-31, 4-39, 4-59, 5-51, and 6-1 gene segments, all the human D gene segments, and all the human J gene segments inserted into the mouse heavy chain locus, and which produces chimeric human antibodies comprising human variable regions and mouse constant regions. Thus, the ‘186 patent claims represent a species of the instant claimed methods and thus render the instant claims obvious. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633